Case 2:18-cv-12560-ES-SCM Document 32 Filed 07/26/19 Page 1 of 2 PageID: 350

                                                                                                 Beck Reed Riden LLP
                                                                                       155 Federal Street | Suite 1302
                                                                                        Boston | Massachusetts 02110
                                                                               Tel. (617) 500-8660 | Fax (617) 500-8665
                                                                                                 BeckReedRiden.com
                                                                                                     Stephen D. Riden
                                                                                                 Direct: (617) 500-8672
                                                                                               sriden@beckreed.com


                                                        July 26, 2019

BY ELECTRONIC FILING
The Honorable Steven C. Mannion
United States District Court
  for the District of New Jersey
Martin Luther King Building, Room 2B
50 Walnut Street
Newark, NJ 07101

Re:    inVentiv Health Consulting, Inc. v. Summer Atkinson,
       Civil Case No. 2:18-cv- 12560(ES)(SCM) – Joint Discovery Letter

Dear Magistrate Judge Mannion,

       This firm represents plaintiff inVentiv Health Consulting, Inc. (“inVentiv”). In light of
this Court’s July 16 Order extending the fact discovery deadline from September 18 to December
15, 2019 (Dkt. No. 31), the parties respectfully request that the Court also extend the below
attendant deadlines in this matter. Ms. Atkinson joins in this request and has consented to the
submission of this letter.
       The Pretrial Order of January 18, 2019 (Dkt. No. 15, docketed Jan. 22, 2019) established
the below deadlines, to which we propose the following changes. Order, § VI (16-18).

 Deadline                         Current Deadline                      Proposed Deadline
 Settlement Position Letters      September 16, 2019                    December 20, 2019
 Initial Expert Reports           October 15, 2019                      January 15, 2020
 Rebuttal Expert Reports          November 29, 2019                     February 28, 2020
 Expert Discovery Deadline        December 28, 2019                     March 31, 2020

       Additionally, we request that the currently-scheduled September 24, 2019 settlement
conference be held telephonically.
       InVentiv and Ms. Atkinson both request that the Court extend these deadlines in light of
the recent discovery deadline extension in this case.
Case 2:18-cv-12560-ES-SCM Document 32 Filed 07/26/19 Page 2 of 2 PageID: 351




July 26, 2019
Page 2




                                        Best regards,



                                        Stephen D. Riden
